Title: John Adams to Abigail Adams, 19 February 1779
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passy Feb 19. 1779

I have written three Answers to yours of January 4. This is the fourth. The Three first I have burned. In one I was melancholly, in another angry, and in the third merry—but either would have given you more Pain than Pleasure. I have gone through with several others of your Letters in the same manner. They are Admirably written, but there is such a Strain of Unhappiness and Complaint in them, as has made me very uneasy.—This last goes farther than any other, and contains an Expression which allarms me indeed, and convinces me, either that some infernal has whispered in your Ear Insinuations, or that you have forgotten the unalterable Tenderness of my Heart.
This Letter is an Additional Motive with me to come home. It is Time.—I have written as often as I could. I want to write you every day but I cannot—I have too much to say: but have good Reasons for saying nothing. Is it necessary that I should make Protestations that I am, with an Heart as pure as Gold or Aether, forever yours.
